Title: To Thomas Jefferson from Jared Mansfield, 9 May 1807
From: Mansfield, Jared
To: Jefferson, Thomas


                        
                            Sir,
                            Cincinnati May 9th. 1807
                        
                        I take the liberty of introducing to you, my acquaintance Elias Glover Esq a gentleman in the practice of
                            the Law in Cincinnati. He is highly esteemed here, especially by the Republicans, in whose behalf his talents have
                            frequently been employed. Having a call to the Eastern States, he wishes to avail himself of the opportunity, which it
                            presents of visitting the seat of Government, & of being introduced to the present Administrators of it, for whom he has
                            ever entertained the warmest attachment.
                  I am with the highest respect Your Obet. Humle. Servt—
                        
                            Jared Mansfield
                     
                        
                    